In the United States Court of Federal Claims
                                      No. 22-541C
                              (Filed: September 8, 2022)
                             NOT FOR PUBLICATION
***************************************
MICHELE GRAY,                         *
                                      *
                  Plaintiff,          *
                                      *
v.                                    *
                                      *
THE UNITED STATES,                    *
                                      *
                  Defendant.          *
                                      *
***************************************
                              OPINION AND ORDER
      Plaintiff Michele Gray — proceeding pro se — raises various claims arising
from foreclosure of her home mortgage. See Compl. at 2–3 (ECF 1) (ECF pagination).
The government has moved to dismiss. See Def.’s Mot. to Dismiss (ECF 8). Plaintiff
has not filed a response and the time to do so has passed. The motion is GRANTED,
and the case is DISMISSED.
      Plaintiff’s pro se Complaint — which I have reviewed — faces “less stringent
standards than formal pleadings drafted by lawyers,” Haines v. Kerner, 404 U.S. 519,
520 (1972), but it still must meet this Court’s mandatory jurisdictional requirements,
Harris v. United States, 113 Fed. Cl. 290, 292 (2013); accord Henke v. United States,
60 F.3d 795, 799 (Fed. Cir. 1995). This Court’s subject-matter jurisdiction — its
authority to pass judgment on the cases before it — is limited to specific types of
claims against the federal government, most commonly money claims under the
Tucker Act. See, e.g., 28 U.S.C. § 1491(a)(1); see also Brown v. United States, 105 F.3d
621, 623 (Fed. Cir. 1997). The burden is on Plaintiff to establish jurisdiction. Ibrahim
v. United States, 112 Fed. Cl. 333, 336 (2013). For several reasons, Plaintiff has not
met her burden.
       First, this Court lacks jurisdiction over claims against entities other than the
United States. See Stephenson v. United States, 58 Fed. Cl. 186, 190 (2003) (citing
United States v. Sherwood, 312 U.S. 584, 588 (1941)). Plaintiff’s claims are directed
at a private mortgage lender. See Compl. at 5–6. This Court cannot hear those claims.
        Plaintiff fails to plead facts demonstrating she intended to seek relief against
the United States. Plaintiff mentions Tucker Act jurisdiction over contractual claims,
id. at 1, but does not actually allege that she had any contract with the United States,
much less identify the contract or any breach by the government. Any contract,
rather, was allegedly with the private lender. Id. at 36–37. Similarly, although this
Court can hear claims that the United States breached a fiduciary duty, Fairholme
Funds, Inc. v. United States, 26 F.4th 1274, 1296 (Fed. Cir. 2022), cert. filed, No. 22-
100 (Jul. 22, 2022), Plaintiff alleges the private lender breached its duty, not the
United States. See Compl. at 47.
       Her real theory appears to be that the United States did not enforce laws
against the private lender. See id. at 2. That of course is not a claim for money under
the Court’s Tucker Act jurisdiction, and no other source of law confers jurisdiction on
this Court to address such a claim. If it has any legal basis at all, it could only be in
equity or under the Administrative Procedure Act, and this Court lacks jurisdiction
over those types of claims. Brown, 105 F.3d at 624; Smalls v. United States, 87 Fed.
Cl. 300, 308 (2009) (collecting cases).
       Second, this Court lacks jurisdiction to hear collateral attacks on, or appeals
from, the decisions of other courts. Vereda, Ltda. v. United States, 271 F.3d 1367,
1375 (Fed. Cir. 2001); Joshua v. United States, 17 F.3d 378, 380 (Fed. Cir. 1994);
Jones v. United States, 440 F. App’x 916, 918 (Fed. Cir. 2011); Robinson v. United
States, 135 Fed. Cl. 556, 558 (2017). Plaintiff appears to seek review of the decisions
of several federal and state courts. See Compl. at 2. Such claims cannot be heard here.
If Plaintiff has any recourse from those decisions, she must seek it through the
applicable appellate processes, not here.
       Third, even if Plaintiff did intend to seek relief from the United States, the
sources of law Plaintiff does identify do not create causes of action over which this
Court has jurisdiction. Plaintiff identifies twenty legal theories in her Complaint. See
Compl. at 2, 19–48. Several allege torts such as defamation, infliction of emotional
distress, and fraud — all outside this Court’s jurisdiction. See 28 U.S.C. § 1491(a)(1)
(conferring jurisdiction over categories of cases “not sounding in tort”); Rick’s
Mushroom Serv., Inc. v. United States, 521 F.3d 1338, 1343 (Fed. Cir. 2008); cf. Tort,
Black’s Law Dictionary (11th ed. 2019). Others allege violations of state laws, which
are likewise outside the Court’s jurisdiction. Souders v. S.C. Pub. Serv. Auth., 497
F.3d 1303, 1307 (Fed. Cir. 2007).
       The federal statutes Plaintiff mentions are unhelpful for other reasons. Claims
in this Court generally must be based on a “money-mandating” law, i.e., a law that
“can fairly be interpreted as mandating compensation by the Federal Government for

                                          -2-
the damage sustained[.]” Jan’s Helicopter Serv., Inc. v. F.A.A., 525 F.3d 1299, 1307
(Fed. Cir. 2008) (quoting United States v. Mitchell, 463 U.S. 206, 217 (1983)). Most
federal statutes Plaintiff mentions — including civil forfeiture and provisions of the
Dodd-Frank Act and the Americans with Disabilities Act — do not seem to satisfy
that test, and Plaintiff presents no argument otherwise. See, e.g., Allen v. United
States, 546 F. App’x 949, 951 (Fed. Cir. 2013). This Court also lacks jurisdiction over
claims for money when Congress enacts a “comprehensive remedial scheme”
assigning jurisdiction elsewhere. See Horne v. Dep’t of Agric., 569 U.S. 513, 527
(2013). Plaintiff’s Social Security Act claim must be dismissed for that reason. See
Marcus v. United States, 909 F.2d 1470, 1471 (Fed. Cir. 1990).
     When claims over which this Court lacks jurisdiction are disregarded, nothing
remains. In the absence of jurisdiction, the case must be dismissed.
       For the foregoing reasons, the case is DISMISSED, without prejudice, for lack
of jurisdiction. See Aerolineas Argentinas v. United States, 77 F.3d 1564, 1572 (Fed.
Cir. 1996) (“[I]n the absence of subject matter jurisdiction there can be no preclusive
findings or conclusions on the merits, and dismissal for lack of jurisdiction is without
prejudice.”). Plaintiff’s motion for leave to proceed in forma pauperis (ECF 2) is
GRANTED.
      The Clerk is directed to enter judgment accordingly.


      IT IS SO ORDERED.
                                               s/ Stephen S. Schwartz
                                               STEPHEN S. SCHWARTZ
                                               Judge




                                         -3-